Citation Nr: 9928190	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service during and after World 
War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable determination by the Committee 
on Waivers (Committee) at the New Orleans Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

This appeal actually involves two, separate overpayments of 
pension benefits: the first, caused by the appellant's 
alleged under reporting his Social Security income; and the 
second, caused by his failure to report earned income from 
employment.  

According to the award letter dated in July 1996, the 
appellant's initial award of improved pension benefits was 
based, in part, on the RO calculation that he received 
countable income of $6,732 annually ($561 per month) in 
Social Security benefits from September 11, 1995, increasing 
to $6,912 annually ($576 per month) effective December 1, 
1995.  The appellant had actually reported in September 1995 
that he received $550 per month in Social Security benefits 
(see VA Form 21-527, dated September 8, 1995).  Computer-
generated information received from the Social Security 
Administration (SSA) indicates that, as of December 1, 1995, 
he was in receipt of $576 per month in accordance with the 
RO's calculations.  

It is further reported that, on March 31, 1997, a computer 
print-out was received indicating that the appellant was 
actually receiving $614 per month from SSA, and that a 
retroactive (to January 1, 1996) reduction of his pension 
award to reflect this increased SSA income resulted in the 
creation of an overpayment in the amount of $407.  Since 
annual cost-of-living raises for Social Security benefits 
generally become effective on December 1 of each calendar 
year, the RO has not explained its reasons for determining 
that the appellant was in receipt of $614 per month from 
January 1996, rather than (as seems more likely) from January 
1997.  

There are other problems as well.  First, the March 1997 
computer print-out referred to in the statement of the case 
is not reflected by the evidentiary record currently before 
the Board.  This essential evidence must be incorporated into 
the claims file before further appellate review can proceed.  
The RO should also check with the SSA in order to confirm 
exactly when the increase in Social Security benefits became 
effective.  Secondly, although the Committee subsequently 
decided to waive recovery of the overpayment attributable to 
the under reported Social Security income, the amount waived 
was only $21, not $407.  No explanation for this discrepancy 
has been provided by the Committee.  

Since the issue of waiver of recovery of the second 
overpayment (caused by unreported wages) is inextricably 
intertwined with the question of the amount of the first 
overpayment, consideration of that issue will be deferred 
pending completion of the development requested below.  

Accordingly, this appeal is remanded for the following 
further development:  

1.  The RO should obtain and incorporate 
into the claims file copies of all 
correspondence and other material 
pertinent to the overpayments at issue 
herein which originated at the VA Debt 
Management Center in St. Paul, MN, 
especially including any calculation of 
the amount(s) by which the appellant has 
been overpaid.  

2.  The RO should contact the SSA in 
order to obtain and incorporate into the 
claims file a complete history of the 
appellant's receipt of Social Security 
benefits (and that of his spouse) during 
calendar years 1995-97, including, if 
possible, a copy of the March 31, 1997, 
computer print-out referred to in the 
Committee's April 1998 waiver decision 
and the August 1998 statement of the 
case.  

3.  The RO should then recalculate the 
amounts by which the appellant has been 
overpaid improved pension benefits due to 
(a) under reporting of Social Security 
income, and (b) failure to report earned 
income from wages.  A comprehensive 
explanation of these calculations should 
be incorporated into the claims file.  

4.  The Committee should next reconsider 
the appellant's waiver request after 
obtaining a current financial status 
report from the appellant.  The Committee 
should pay special attention to the 
amount of each overpayment, as well as 
the question of waiver, for which 
adequate reasons and bases must be 
provided.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board also observes in connection with this case that the 
U. S. Court of Appeals for Veterans Claims (known as the U. 
S. Court of Veterans Appeals prior to March 1, 1999) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




